TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT AS AMENDED Date 6 May 2010 ARGYLE MARITIME CORP. CATON MARITIME CORP. DORCHESTER MARITIME CORP. LONGWOODS MARITIME CORP. McHENRY MARITIME CORP. SUNSWYCK MARITIME CORP. as Joint and Several Borrowers – and – THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders – and – THE ROYAL BANK OF SCOTLAND PLC as Mandated Lead Arranger – and – THE ROYAL BANK OF SCOTLAND PLC as Bookrunner, Agent, Security Trustee and Swap Bank AMENDING AND RESTATING AGREEMENT relating to a term loan facility of US$150,000,000 INDEX ClausePage 1 INTERPRETATION 2 2 AGREEMENT OF ALL PARTIES TO THE AMENDMENT OF THE LOAN AGREEMENT, MASTER AGREEMENT AND EXISTING FINANCE DOCUMENTS 3 3 CONDITIONS PRECEDENT 4 4 REPRESENTATIONS AND WARRANTIES 5 5 AMENDMENT OF LOAN AGREEMENT, MASTER AGREEMENT AND EXISTING FINANCE DOCUMENTS 5 6 FURTHER ASSURANCES 6 7 NOTICES 6 8 SUPPLEMENTAL 6 9 LAW AND JURISDICTION 7 SCHEDULE 1LENDERS 8 SCHEDULE 2A 9 LOAN A REPAYMENT SCHEDULE 9 SCHEDULE 2B 10 LOAN B REPAYMENT SCHEDULE 10 SCHEDULE 2C 11 AMOUNTS DRAWN DOWN IN RESPECT OF LOAN C, LOAN D, LOAN E AND LOAN F 11 EXECUTION PAGES 12 APPENDIX 1FORM OF AMENDED AND RESTATED LOAN AGREEMENT MARKED TO INDICATE AMENDMENTS TO THE LOAN AGREEMENT 16 APPENDIX 2FORM OF CORPORATE GUARANTEE SUPPLEMENTS 17 APPENDIX 3FORM OF MORTGAGE ADDENDUM 18 APPENDIX 4FORM OF SHARES SECURITY DEED 19 APPENDIX 5FORM OF RESTRICTED EQUITY DEPOSIT ACCOUNT SECURITY DEED 20 THIS AGREEMENT is made on BETWEEN (1) ARGYLE MARITIME CORP., CATON MARITIME CORP., DORCHESTER MARITIME CORP., LONGWOODS MARITIME CORP., McHENRY MARITIME CORP. and SUNSWYCK MARITIME CORP., each a corporation organised and existing under the laws of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 as joint and several borrowers (the “Borrowers”); (2) THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as lenders (the “Lenders”); (3) THE ROYAL BANK OF SCOTLAND PLC, a company incorporated in Scotland having its registered office at 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting through the Shipping Business Centre at 5-10 Great Tower Street, London EC3P 3HX, England as mandated lead arranger (the “Mandated Lead Arranger”); (4) THE ROYAL BANK OF SCOTLAND PLC, a company incorporated in Scotland having its registered office at 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting through the Shipping Business Centre at 5-10 Great Tower Street, London EC3P 3HX, England as agent (the “Agent”); (5) THE ROYAL BANK OF SCOTLAND PLC, a company incorporated in Scotland having its registered office at 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting through the Shipping Business Centre at 5-10 Great Tower Street, London EC3P 3HX, England as security trustee (the “Security Trustee”); (6) THE ROYAL BANK OF SCOTLAND PLC, a company incorporated in Scotland having its registered office at 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting through the Shipping Business Centre at 5-10 Great Tower Street, London EC3P 3HX, England as swap bank (the “Swap Bank”); and (7) THE ROYAL BANK OF SCOTLAND PLC, a company incorporated in Scotland having its registered office at 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting through the Shipping Business Centre at 5-10 Great Tower Street, London EC3P 3HX, England as bookrunner (the “Bookrunner”). BACKGROUND (A) By a loan agreement dated 29 March 2007 as amended by a side letter dated 24 July 2007, a supplemental letter agreement dated 26 March 2008, a supplemental agreement dated 27 March 2009, a side letter dated 27 May 2009, a side letter dated 3 September 2009, a side letter dated 31 December 2009, a supplemental agreement dated 7 January 2010, a side letter dated 28 February 2010 and a side letter dated 31 March 2010 (the “Loan Agreement”) each made between (inter alia) (i) the Borrowers as joint and several borrowers, (ii) the Lenders, (iii) the Mandated Lead Arranger, (iv) the Bookrunner, (v) the Agent, (vi) the Security Trustee and (viii) the Swap Bank, the Lenders agreed to make available to the Borrowers a term loan facility in an amount of One hundred and fifty million United States Dollars (US$150,000,000). (B) By an ISDA master agreement dated 29 March 2007 (the “Master Agreement”) made between the Borrowers and the Swap Bank, the Borrowers have entered into or will enter into certain Transactions (as such term is defined in the said Master Agreement) pursuant to separate Confirmations (as such term is defined in the said Master Agreement). (C) Subject to the terms and conditions of this Agreement the Lenders have agreed with the Borrowers: (i) to amend certain covenants in the Loan Agreement on the terms and conditions set out herein; (ii) to increase the Margin; (iii) that the Borrowers will pay additional fees; (iv) to extend the Availability Period in respect of certain Loans; (v) to reduce the maturity of the Loans; and (vi) to take additional security in the form of Shares Security Deeds in respect of the share capital of the Borrowers and an assignment of any shareholder or intra-group loans to the Borrowers and the Restricted Equity Deposit Account Security Deed in respect of the Restricted Equity Deposit Account. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Defined expressions.Words and expressions defined in the Loan Agreement shall have the same meanings when used in this Agreement unless the context otherwise requires. 1.2 Definitions.In this Agreement, unless the contrary intention appears: “Additional Fee Letter”means any letter or letters dated on or about the date of this Agreement between the Borrowers and any of the Creditor Parties in respect of any additional fees; “Amended and Restated Loan Agreement”means the Loan Agreement as amended and restated by this Agreement in the form set out in Appendix 1; “Corporate Guarantee Supplements”means letters supplemental to each of the Corporate Guarantee and the New Corporate Guarantee executed or to be executed by the Corporate Guarantor and the New Corporate Guarantor for respectively in favour of the Security Trustee substantially in the forms set out in Appendix 2; “Effective Date”means the date on which the Agent notifies the Borrowers and the Creditor Parties that the conditions precedent in Clause 3 have been fulfilled; “Existing Finance Documents”means the Finance Documents which have been executed prior to the date hereof; “Existing Mortgages”means: (a) a first preferred Panamanian ship mortgage dated 23 September 2009 preliminarily registered at the Public Registry Office, Microfilm (Mercantile) Section, at Microjacket N-33447, Document No. 1652171 by which Argyle Maritime Corp. mortgaged the vessel “ROCKAWAY BELLE” to and in favour of the Security Trustee on the terms and conditions therein contained; and (b) a first preferred Panamanian ship mortgage dated 26 March 2010 preliminarily registered at the Public Registry Office, Microfilm (Mercantile) Section, at Microjacket N-34102, Document No. 1748208 by which Caton Maritime Corp. mortgaged the vessel “DAKOTA PRINCESS” to and in favour of the Security Trustee on terms and conditions therein contained; “Loan Agreement”means the loan agreement dated 29 March 2007 as referred to in Recital (A); “Master Agreement”means the master agreement dated 29 March 2007 as amended and supplemented from time to time andas referred to in Recital (B); “Mortgage Addendum” or “Mortgage Addenda”means in relation to each Existing Mortgage, an addendum to the Existing Mortgage, executed or to be executed by the relevant Borrower in favour of the Security Trustee substantially in the form set out in Appendix 3 (or in such other form as the Agent may approve or require); “Restricted Equity Deposit Account”means an account in the name of the Borrowers with the Agent at Shipping Business Centre, 5-10 Great Tower Street, London EC3P 3HX designated with such designation as the Agent may allocate upon its opening or any other account (with that or another office of the Agent or with a bank or financial institution other than the Agent) which is designated by the Agent as the Restricted Equity Deposit Account for the purposes of this Agreement; “Restricted Equity Deposit Account Security Deed”means a deed creating security in respect of the Restricted Equity Deposit Account made or to be made by and between the Borrowers and the Security Trustee in the form set out in Appendix 5 or in such other form as the Borrowers and the Agent may agree; “Shareholder”means Westbrook Holdings Ltd., a corporation incorporated under the laws of the Marshall Islands and having its registered office at Trust Company Complex,
